AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                              Page I of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                                            (For Offenses Committed On or After November I, 1987)
                                v.

                       Raquel Mendoza-Diaz                                  Case Number: 3: 18-mj-22703-CEA

                                                                            Paul D Turner
                                                                            Defendant's Attorney


REGISTRATION NO. 14899379

THE DEFENDANT:
 lg] pleaded guilty to count(s) 1 of Complaint
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 0 was found guilty to count(s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                          Count Number(s)
8: 1325(a)(2)                     ILLEGAL ENTRY (Misdemeanor)                                                1


 D The defendant has been found not guilty on count( s)                  ~~~~~~~~~~~~~~~~~~~




 D Count(s)        ~~~~~~~~~~~~~~~~~~
                                                                             dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                           FIFTEEN (15) DAYS

 lg]Assessment: $10 WAIVED          lg] Fine: WAIVED
lg] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative,                    charged in case _ _ .

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Wednesday, November 28, 2018
                                                                          Date of Imposition of Sentence

              FILED
              NOV 2 9 2018
   CLERK US OISTf«CT COURT
                                                                          nltinLRot::LoCK
                                                                          UNITED STATES MAGISTRATE JUDGE
 SOUTHE  P ,STR1C1 OF CALIFORNIA
 BY                      DEPUTY                                                                                 3: 18-mj-22703-CEA
